DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “wherein the seat adjustment arrangement is adapted to transfer the seat support structure into a sitting position, a comfort position, and/or a lying position.”  This language (and the inclusion of the comma between “a comfort position, and/or a lying position”) appears to imply that the comfort position and lying position are two separate positions, however, paragraph 00048 of the specification states that “the seat adjustment arrangement 3 is adapted to transfer the seat support structure 1 to the sitting position P1, to a 
comfort or lying position P2.”  The term “comfort or lying position P2” is similarly used in paragraph 00059.  As such, the comfort position and lying position, as defined by the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darbyshire et al. (US 2014/0084647) (“Darbyshire”).  Darbyshire discloses a seat, in particular an aircraft seat, comprising: a seat support structure comprising at least one seat surface with a seat surface frame (fig. 4a: 4) and a backrest (fig. 4a: 3) with a backrest frame being pivotable relative to the seat surface (fig. 4a: P1); a base support element (fig. 4a: 11) supporting the seat support structure; and a seat adjustment arrangement comprising: at least one coupling unit (fig. 4a: 15) movable relative to the base support element, the at least one coupling unit being configured to connect the seat surface frame and the backrest frame to one another; at least one bearing element (fig. 4a: 19 or roller under 13); and at least one guide element in which the at least one bearing element is movably guided (fig. 4a: 20 or 13), wherein  by displacing the bearing element along the guide element, and wherein the seat surface frame and the backrest frame are pivoted at a same attachment area relative to each other (figs 4a-4d: P1).
As concerns claim 2, Darbyshire discloses wherein the seat adjustment arrangement is configured to pivot at least the backrest frame relative to the seat surface frame by displacing the bearing element along the guide element (figs. 4a and 4d).
As concerns claim 9, Darbyshire discloses wherein the bearing element comprises a rolling bearing (fig. 4a: 19) or a needle bearing.
	As concerns claim 14, Darbyshire discloses wherein the guide element comprises a linearly extending arcuate or undulating slot (fig. 4a: 20) aligned in a longitudinal direction of the seat support structure.
	As concerns claim 15, Darbyshire discloses wherein the seat adjustment arrangement comprises at least one motor unit (paragraph 0076) for converting the seat support structure into the sitting position, the comfort position, or the lying position.

Claim(s) 1-3, 9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jussli (DE 102010005217).  Jussli discloses a seat, in particular an aircraft seat, comprising: a seat support structure comprising at least one seat surface with a seat surface frame (fig. 1:18) and a backrest (fig. 1:42) with a backrest frame being pivotable relative to the seat surface (fig. 1 at 50); a base support element (fig. 1:28) supporting the seat support structure; and a seat adjustment arrangement comprising: at least one coupling unit (fig. 1: 58, 60, 62, 64) movable relative to the base support element, the at least one coupling unit being configured to connect the seat surface frame and the backrest frame to one another; at least one bearing element (fig. 1: 36); and at least one guide element in which the at least one bearing element is movably guided (fig. 1: 38), wherein the seat adjustment arrangement is adapted to transfer the  by displacing the bearing element along the guide element, and wherein the seat surface frame and the backrest frame are pivoted at a same attachment area relative to each other (fig. 1: 50).
As concerns claim 2, Jussli discloses wherein the seat adjustment arrangement is configured to pivot at least the backrest frame relative to the seat surface frame by displacing the bearing element along the guide element (figs. 1 and 2).
As concerns claim 3, Jussli discloses wherein the seat adjustment arrangement is configured to lower or raise at least one front region of the seat surface frame in a vertical direction by displacing the bearing element along the guide element (the front of the seat surface frame is raised in fig. 2).
As concerns claim 9, Jussli discloses wherein the bearing element comprises a rolling bearing (fig. 1: 36) or a needle bearing.
As concerns claim 12, Jussli discloses wherein the guide element is formed as a recess in the base support element (fig. 1: 38).
As concerns claim 15, Jussli discloses wherein the seat adjustment arrangement comprises at least one motor unit (fig. 1: 76) for converting the seat support structure into the sitting position, the comfort position, or the lying position.

Claim(s) 1-3, 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De La Garza et al. (US 2019/0152606) (“De La Garza”).  De La Garza discloses a seat, in particular an aircraft seat, comprising: a seat support structure comprising at least one seat surface with a seat surface frame (fig. 4: 132) and a backrest (fig. 1: 130) with a backrest frame being pivotable relative to the seat surface (fig. 4 at 128); a base support element (fig. 4: 102) supporting the seat support structure; and a seat adjustment arrangement comprising: at least one coupling unit (fig. 4: 110, 120, 140) movable relative to the base support element, the at least one coupling unit being configured to connect the seat surface frame and the backrest  by displacing the bearing element along the guide element, and wherein the seat surface frame and the backrest frame are pivoted at a same attachment area relative to each other (fig. 4: at 128).
As concerns claim 2, De La Garza discloses wherein the seat adjustment arrangement is configured to pivot at least the backrest frame relative to the seat surface frame by displacing the bearing element along the guide element (figs. 1-5).
As concerns claim 3, De La Garza discloses wherein the seat adjustment arrangement is configured to lower or raise at least one front region of the seat surface frame in a vertical direction by displacing the bearing element along the guide element (the front of the seat surface frame is lowered in fig. 3 and raised in fig. 5).
As concerns claim 6, De La Garza discloses wherein the coupling unit comprises a first coupling element connecting the seat surface frame to the guide element (fig. 4: bracket 126 on 120 connects to the seat surface frame at 128 and roller 122 at the other end) and a second coupling element connecting the backrest frame to the guide element (fig. 4: 140 connects to 120 and roller 122).
As concerns claim 7, De La Garza discloses wherein the second coupling element is pivotably fixed to a connecting area provided at a bottom side of the backrest frame, wherein the connecting area is located offset from the attachment area (figs. 2 and 3 show that 140 is pivotably connected to a connecting area on the backrest frame which is on a bottom side when in the position of fig. 3).
As concerns claim 9, De La Garza discloses wherein the bearing element is a roller bearing (fig. 1: 122).
As concerns claim 11, De La Garza discloses wherein the second coupling element is articulated to the backrest frame (it is pivotably attached). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jussli.  Jussli teaches a guide element formed into the base support, but does not teach wherein the guide element is a separate component fixed to the base support.  However, guide elements for rollers fixed to elements and not within them are old and well known in the art and it is considered within the level of ordinary skill in the art, absent the production of a new or unexpected result, to make integral elements separate (See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); MPEP 2144.04(V)(C)).  As such, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to attach a guide element to the base instead of cutting a recess therein, in order to provide a more secure connection or a more economical means for connecting the bearing element. 

Allowable Subject Matter
Claims 4, 5, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of De La Garza, Darbyshire and Jussli fail to teach wherein the base support element comprises the attachment area of the backrest frame and seatback frame, wherein the attachment area is located at a fixed height on the base support element, wherein the first and second coupling elements are hinged to the bearing element, or wherein the first and second coupling elements and the bearing element each comprises an opening with a different diameter, such that the openings are aligned concentrically to one another and the first and second coupling elements and the bearing element are connected to one another by a connecting element that passes through the openings.  There is no teaching, suggestion or motivation to modify the prior art, absent hindsight.  Therefore, claims 4, 5, 8 and 10 are allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636